NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious the power module comprising: a first ground terminal on a ground side of the second switching element; a second ground terminal connected, via a first ground wiring, to the first ground terminal; a third ground terminal connected, via a second ground wiring including a dumping resistor, to the first ground terminal…a control ground switching circuit which performs switching according to a value of the current detected by the current detection circuit, so as to connect the ground terminal of the lower arm drive circuit to the second ground terminal or the third ground terminal as cited with the rest of the claimed limitations.
Claims 2-6 are allowed based on the dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842